Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-22-00084-CR

                                            Julian BAZAN,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 399th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2019CR1157
                              Honorable Frank J. Castro, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: March 16, 2022

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence on October 17, 2019. Because appellant did not file a

motion for new trial, the notice of appeal was due to be filed on November 18, 2019. TEX. R. APP.

P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was due on December 2,

2019. TEX. R. APP. P. 26.3. Appellant did not file his notice of appeal until February 9, 2022.

           “A timely notice of appeal is necessary to invoke the jurisdiction of this Court.” Taylor v.

State, 424 S.W.3d 39, 43 (Tex. Crim. App. 2014). “A defendant’s notice of appeal is timely if

filed within thirty days after the day sentence is imposed or suspended, or within ninety days after
                                                                                   04-22-00084-CR


sentencing if the defendant timely files a motion for new trial.” Id. (citing TEX. R. APP. P.

26.2(a)(1)). Because appellant did not timely file a notice of appeal, it appeared we lacked

jurisdiction over this appeal. Therefore, on February 28, 2022, we ordered appellant to show cause

why this appeal should not be dismissed for lack of jurisdiction.

       On March 3, 2022, appellant’s appointed appellate counsel filed a response stating he could

not show cause why this appeal should not be dismissed for lack of jurisdiction. Therefore, we

dismiss this appeal for lack of jurisdiction.

                                                 PER CURIAM

Do not publish




                                                -2-